DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The status of the claims as of the response filed 10/19/2022 is as follows: Claims 1, 4-8, 10, 13, and 17-21 are currently amended. Claims 2-3, 9, 11-12, and 14-16 are original. Claim 22 is new. Claims 1-22 are currently pending and have been considered below. 
Note: Applicant is reminded of the requirements of 37 CFR 1.121 as detailed in MPEP 714(II)(C)(B): “All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter).” Examiner notes that at least lines 7 and 10-11 of claim 1 do not comply with this requirement (the claims dated 3/23/2022 have been amended to include new limitations “receive a first EHR system sovereignty specification corresponding to the first EHR data” and “receive a second EHR system sovereignty specification corresponding to the second EHR data” without the proper amendment markings in the instant claims dated 10/19/2022) and requests that all future amendments properly denote each addition and/or deletion to the claims as required. 

Response to Amendment
Rejection Under 35 USC 102
The amendments made to the claims introduce limitations that are not fully addressed in the previous office action (e.g. a phenotype engine and pre-warehouse logic with various functions in claims 1 and 13, as well as details of staged records in the staging database of claim 10), and thus the corresponding 35 USC 102 rejections for claims 1-21 are withdrawn. However, Examiner will consider the amended claims in light of an updated prior art search and address their patentability with respect to prior art below.

Response to Arguments
Interpretation Under 35 USC 112(f)
On page 15 of the Remarks filed 10/19/2022 Applicant argues that the various “logics” of the claims should not invoke 35 USC 112(f). Applicant’s arguments are fully considered, and upon further review of the claim language and specification Examiner believes that the various logics, platform, and kit do not invoke 35 USC 112(f) because they are intended as software instructions or modules.
Rejection Under 35 USC 102
On pages 15-16 of the Remarks filed 10/19/2022, Applicant argues that the Mynhier reference fails to disclose the newly introduced features of many of the claims. However, Applicant does not specifically point out how the newly added language is patentably distinct from the disclosure of Mynhier, beyond asserting that Mynhier does not disclose each feature. Applicant’s arguments are fully considered but are not persuasive; Examiner maintains that the Mynhier reference teaches many of the newly added claim features, as explained in more detail in the updated prior art rejections below. However, Examiner does concede that the Mynhier reference does not explicitly disclose all of the newly added limitations, some of which are addressed with citations to new prior art references in the updated prior art rejections below.

Claim Objections
Claims 5-7, 10-12, 17-18 are objected to because of the following informalities:
Claims 5 and 17 each recite several instances of “HER” system rather than “EHR system”, which is considered to be a typographical error and should be corrected. 
Claims 6 and 10 each recite one instance of “the extract information” (in the “metadata configured to…” limitation) instead of “the extracted information” as in the other limitations, which is considered to be a typographical error and should be corrected. 
Claims 6 and 10 each recite “what data providers owns the extracted information,” which should be corrected to either “what data provider owns the extracted information” or “what data providers own the extracted information” for increased grammatical clarity. 
In claim 7, the limitation “a transformation and alignment logic for…” concludes with no punctuation at the end of the line, which should be corrected to include a comma, semicolon, or equivalent. 
Claim 10 recites “ownership data comprising information what data providers owns the extracted information.” This phrase appears to be missing a word between “information” and “what”, e.g. “information concerning what data providers…” as in similar claim 6. 
Claim 18 recites the method further comprising steps of finding, consolidating, analyzing, index, tagging, dimensionalizing, aligning, archiving, and the phenotype processor to rebuilding. For increased grammatical clarity, the “index” limitation should be “indexing,” while the “phenotype processor to rebuilding” limitation should be changed to “rebuilding, by the phenotype processor…” or equivalent. 
Claims 11-12 are also objected to because they inherit the objectionable language of claim 10 due to their dependence on that claim. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 17 each recite the limitation "the system sourced ePHI data" in lines 5 and 2, respectively. There is insufficient antecedent basis for this limitation in the claim because there is no previously introduced instance of “system sourced ePHI data.” For purposes of examination, Examiner will interpret “the system sourced ePHI data” as “system sourced ePHI data” newly introduced by each claim. Claim 6 is also rejected on this basis because it inherits the indefinite language due to its dependence on claim 5. 
The term “sufficient” in the final limitation of claim 7 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The metes and bounds of the limitation are thus unclear because it is unknown what amount of data is “sufficient” for rebuilding the integrated phenotype reference model. For purposes of examination, Examiner will interpret any amount of data as being “sufficient” for this function. 
Claims 7 and 18 each recite “archiving data from the transformation and alignment logic for use in an event of a misidentification, or missed an important identification.” The wording of this limitation makes it unclear what the metes and bounds of the claim are. It could cover some kind of misidentification, an event that includes missing an identification of some kind that is somehow deemed “important,” a combination of both, or something else. For purposes of examination, Examiner will interpret this limitation as merely indicating that data from the transformation and alignment logic is archived for any purpose. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mynhier et al. (US 20160210427 A1). 
Claim 10
Mynhier teaches a system for sovereignty protective extraction and collaborative analysis of information content of electronic health records, and associated medical and public health situation assessment (Mynhier Figs. 1-2 & 6, [0013]-[0016], [0113], noting health data system 100 for health record exchange and analysis using various modules and programmed rules that allow the maintenance of data ownership, i.e. sovereignty), comprising: 
a sovereignty protective wrapping logic, configured to receive an electronic health record (EHR) data from an EHR system; and wrap a genericized form of a health-related information content of the EHR data in an EHR system-specific sovereignty protective wrapper (Mynhier [0019]-[0022], [0122] noting agent modules (i.e. sovereignty protective wrapping logic) receive data from various data sources (including EHR systems as in [0017] & [0114]) and include source-specific rules for managing and forwarding data to the system, including the transmission of any needed metadata/supporting elements for each data like consents, access rights, source information, etc. as in [0019]; these types of data being transmitted with the health data in accordance with source-specific rules is considered equivalent to wrapping generic health-related information in a system-specific sovereignty protective wrapper for each source because the data is packaged and transmitted by the system in a source-specific manner to ensure data security, privacy, and access restrictions are facilitated in accordance with the desires of each data source owner); 
a staging database coupled to the sovereignty protective wrapping logic; said staging database configured to store the genericized form of the health-related information content of the EHR data in accordance with the EHR system-specific sovereignty protective wrapper; the staging database comprising a plurality of staged records (Mynhier Fig. 2, [0085], [0125], noting the cleansed and structured data (including records per [0017]) can be stored by the system in accordance with the market or business rules, e.g. in temporary areas like a staging database as noted in [0152]); the staged records comprising:
an information control wrapper configured to restrict usage of data information (Mynhier [0019], [0021], [0093], noting data have associated access rights or sharing restrictions, i.e. amounting to an information control wrapper to restrict usage); 
extracted information in a standardized form; wherein the extracted information contains electronic health records (Mynhier [0085], [0125], noting the cleansed and structured data (including electronic health records per [0017]) can be stored by the system the common information model);
metadata configured to provide detail about the extract information (Mynhier [0076], [0122], [0128], [0177], noting stored records are tagged with appropriate tags or categories, i.e. metadata configured to provide detail about extracted information);
origin data comprising source information of the extracted information (Mynhier [0071], [0122], noting data from each source is tagged with an identifier of the data source; see also [0061] & [0074], noting records are evaluated for access based on the record id being from a particular source id, indicating that records are tagged with the attribute <source id>, i.e. origin data);
ownership data comprising information what data providers owns the extracted information (Mynhier [0019], [0071], [0122], noting data from each source is tagged with an identifier of the data source; see also [0017], [0082], & [0113], noting the data source acts as an owner of the provided data such that tagging a record with a <source id> attribute is equivalent to including ownership data); and 
encryption data comprising information on how to encrypt the extracted information (Mynhier [0021], [0034], [0045], [0152], noting stored information is encrypted using encryption standards, i.e. encryption data comprising information on how to encrypt the extracted information);
a transform and concept alignment logic coupled to the staging database; said transform and concept alignment logic configured to perform a transforming of the genericized form of the health- related information content to a transformed interoperable health-related data (Mynhier [0085], [0130]-[0133], noting the source data is transformed and normalized by the switch 311 (i.e. transform and conept alignment logic) using a coding scheme or terminology that maps concepts between genericized coding schemes like ICD9 and SNOMED); and 96Customer No.: 15,614 Attorney Docket No.: DHS-023 1US01 
a collaboration platform coupled to the transform and concept alignment logic; said collaboration platform configured to perform telecollaborative analysis of the transformed interoperable health-related data (Mynhier Figs. 1-2 & 6, [0088], [0104], [0158]-[0172], noting network 140 and health data server 120 (i.e. a collaboration platform) can be used by a plurality of participants to collaboratively access and analyze the stored data for various research, clinical care, or other health management purposes); 
said telecollaborative analysis comprising: 
wrapping telecollaboration data associated with a telecollaboration participant in a telecollaboration participant specific sovereignty protective wrapper (Mynhier [0090], noting user devices (i.e. devices used by participants to access and facilitate telecollaborative analysis of the stored data) can also be data sources for ingestion of user data in the manner described in [0016]-[0022]; accordingly, data originating from the user device (i.e. telecollaboration data) can be wrapped in a source-specific sovereignty protective wrapper as explained above for the EHR data); and 
maintaining sovereignty of the transformed interoperable health-related data in accordance with the EHR system-specific sovereignty protective wrapper during the telecollaborative analysis of the transformed interoperable health-related data; and maintaining sovereignty of the telecollaboration data associated with the telecollaboration participant in accordance with the telecollaboration participant specific sovereignty protective wrapper during the telecollaborative analysis of the transformed interoperable health-related data (Mynhier [0113], noting throughout use of the health interchange system, data ownership is maintained for each data owner (e.g. patients or other stakeholders such as healthcare providers) in accordance with established access rules, permissions, etc.; such disclosure shows that data from each data source protected by the business and market rules of [0016]-[0022], including EHR data and patient telecollaboration data as explained above, would be maintained in accordance with established sovereignty and ownership rules and metadata tags, i.e. in accordance with the respective source-specific sovereignty wrappers).  
Claim 11
Mynhier teaches the system of claim 10, and further teaches wherein: the sovereignty protective wrapping logic is configured to: receive a model data, define a model (Mynhier [0085], [0115], noting the system receives and maps data in various known ontologies such as FHIR, ISO 3166 codes, LOINC and SNOMED codes, etc., i.e. receives and defines model data); and wrap a genericized form of an information content of the model data in a third-party supplier model information SP wrapping (Mynhier [0034], [0152], [0157], noting all data (including initially received data in a genericized format like LOINC, SNOMED, etc.) is protected by known encryption standards such as CS4096 encryption, i.e. wrapped in a third-party supplier model information SP wrapping).  
Claim 12
Mynhier teaches the system of claim 11, and further teaches wherein the transform and concept alignment logic configured to: set the transformed interoperable health-related data according to a knowledge representation schema supported by the collaboration platform; configure the model data according to the knowledge representation schema; and align a concept represented by the transformed interoperable health-related data with a concept represented by the model data (Mynhier [0085], [0130]-[0133], [0137], noting the system transforms the source data (i.e. in a genericized format like ICD9 or SNOMED) into a common information model for centralized storage and analysis using a code book/dictionary scheme or terminology that maps (i.e. aligns) concepts between genericized coding schemes).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-9, 13-16, and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier in view of Myers et al. (US 20080046292 A1).
Claims 1 and 13
Mynhier teaches a system for artificial intelligence (Al) enhanced, user programmable, and socially networked medical record exchange, and medical and public health situation assessment and response management (Mynhier Figs. 1-2 & 6, [0013]-[0016], noting health data system 100 for health record exchange and analysis using various modules and programmed rules), comprising: 
a multi-source health data integration logic (Mynhier Fig. 2, [0131]-[0133], noting switch 311 of health data system 100) configured to: 
receive a first source electronic health record (EHR) data containing electronic personal information and EHR metadata from a first EHR system (Mynhier Figs. 1-2, [0017], [0122], noting the system receives data from many sources, including healthcare provider EHRs; the received data can include personal information and metadata per [0115] and [0019]); 
receive a first EHR system sovereignty specification corresponding to the first EHR data (Mynhier [0017]-[0021], [0059]-[0062], noting each data source (e.g. including healthcare provider EHRs as in [0017] & [0114]) provides various criteria (i.e. system sovereignty specifications) to the system to configure business or market rules (i.e. sovereignty data));
receive a second source electronic health record EHR data containing electronic personal information and EHR metadata from a second EHR system (Mynhier Figs. 1-2, [0017], [0122], noting the system receives data from many sources, including healthcare provider EHRs; the received data can include personal information and metadata per [0115] and [0019]); 
receive a second EHR system sovereignty specification corresponding to the second EHR data (Mynhier [0017]-[0021], [0059]-[0062], noting each data source (e.g. including healthcare provider EHRs as in [0017] & [0114]) provides various criteria (i.e. system sovereignty specifications) to the system to configure business or market rules (i.e. sovereignty data));
provide a knowledge representation schema (Mynhier [0131]-[0133], noting the system maintains multiple code books (i.e. knowledge representation schema) that describe the translation of concepts among different coding schema); 
transform health-related information content of the first source EHR data to a first source transformed health data, in accordance with the knowledge representation schema; and transform health-related information content of the second source EHR data to a second source transformed health data, in accordance with the knowledge representation schema (Mynhier [0085], [0130]-[0133], noting the source data is transformed and normalized using a coding scheme or terminology that maps concepts between coding schemes like ICD9 and SNOMED); 
a phenotype engine comprising: a natural language processor, phenotype processor, artificial intelligence data processor, and interoperability processor (Mynhier [0075], [0128], noting the system (i.e. acting as a phenotype engine) includes a natural language processing engine; see also [0163] & [0177], noting the system classifies/categorizes all ingested data into various patient attribute cohorts, considered equivalent to using a phenotype processor because these classifications amount to different patient phenotypes; see also [0172], noting the system provides dynamic and self-learning analytics, i.e. an artificial intelligence data processor; see also [0104], [0113], [0130], noting the system includes a data consolidator and acts as an information interchange to facilitate information exchange and integration, i.e. it includes an interoperability processor); 
the phenotype engine configured to generate an integrated phenotype reference model (Mynhier [0085], [0125], [0137], noting the system provides a common information model 312 for integrated and consolidated storage of collected data; adding data to the common information model as in [0125] and/or defining rules for data storage and relationships in the model as in [0137] are considered equivalent to the system generating the integrated phenotype reference model because additional data fields and/or concept linkages are being generated and stored as part of the model);
pre-warehouse logic for transforming, consolidating, conforming, dimensionalizing and codifying staged records (Mynhier [0076], [0085], [0130]-[0137], noting the system includes a data consolidator that allows for transforming, consolidating, standardizing (i.e. conforming), and tagging/indexing (i.e. dimensionalizing and codifying) records);
the phenotype processor configured to analyze archived data; determine how a mistake occurred; (Mynhier [0158], [0163]-[0172], noting the system provides analytics for the data stored (i.e. archived) in the common information model; see also [0081]-[0083], noting the system can provide data quality monitoring to determine if and how any data mistakes have been made, e.g. whether aggregate or individual patient attribute values are outside expected ranges and thus constitute low quality data, i.e. a mistake);
a virtual data warehouse and collaboration platform (Mynhier Figs. 1-2 & 6, noting network 140 and health data server 120 (including common info model 312) of health data system 100) configured to: 
host a multi-source transformed health data database comprising transformed first source health data and the transformed second source health data (Mynhier [0085], noting the transformed data is stored at one or more databases of the system), 
host telecollaboration activities among a plurality of participants, regarding content of the multi-source transformed health data database (Mynhier [0088], [0104], noting multiple participants can collaboratively access the stored data for various research, clinical care, or other health management purposes); 
analyze the multi-source transformed health data database and telecollaboration activities (Mynhier [0158]-[0172], noting various analytical engine functionalities); and92Customer No.: 15,614 Attorney Docket No.: DHS-023 1US01 
host health data analysis and Al tools configured to generate health management data based on analysis of the multi-source transformed health data database and telecollaboration activities (Mynhier [0158]-[0172], noting various analytical engine functionalities that can utilize self-learning capabilities (i.e. AI tools) resulting in various outputs (i.e. health management data) based on analysis of the stored data and user queries (i.e. telecollaboration activities)).  
In summary, Mynhier teaches a system that allows for collaborative analysis of integrated and consolidated electronic health record information from a variety of sources. The data is standardized, tagged with attributes, and loaded into a provided common information model (i.e. integrated phenotype reference model, as explained above) in accordance with source-specific access and other business rules. Though Mynhier does further contemplate utilizing adjustment factors gleaned from analysis of the stored data to adjust analysis of future record queries (as noted in [0170] & [0172]), the reference does not appear to explicitly disclose rebuilding the integrated phenotype reference model as required by the instant claim. However, Myers teaches an analogous health integration and collaboration platform with a provided data representation model that can be updated (i.e. rebuilt) over time (Myers [0071]-[0074], noting mapping engine 150 utilizes a terminology 155 (equivalent to the common information model 312 of Mynhier and the integrated phenotype reference model of the instant claim because it provides a knowledge representation scheme linking and mapping various medical concepts to one another in an organized way) that can be updated (i.e. rebuilt) using management algorithms to adjust for version skewing in terminology over time). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the model of Mynhier such that it can be rebuilt by the system over time as in Myers in order to manage and mitigate version skewing in terminology over time and ensure that existing and future records are fully integrated and mapped against the most current reference model (as suggested by Myers [0074]). 
Claim 13 recites substantially similar subject matter as claim 1, and is also rejected as above. 
Claims 2 and 14
Mynhier in view of Myers teaches the system of claim 1, and the combination further teaches a published software development kit accessible to a plurality of participants; said published software development kit configured to allow the plurality of participants to access the transformed first source health data and the transformed second source health data (Mynhier [0092], [0117], [0139], noting a software development kit containing APIs for allowing authorized user access to the stored health data according to various rules).  
Claim 14 recites substantially similar subject matter as claim 2, and is also rejected as above. 
Claims 3 and 15
Mynhier in view of Myers teaches the system of claim 1, and the combination further teaches wherein: the knowledge representation schema is configured to align a concept represented by the health-related information content of the first source EHR data with a concept represented by the health-related information content of the second source EHR data (Mynhier [0085], [0130]-[0133], noting the multiple code books/dictionaries (i.e. knowledge representation schema) describe the translation (i.e. alignment) of concepts among different coding schema like ICD9 and SNOMED, i.e. content of the various EHR data sources).  
Claim 15 recites substantially similar subject matter as claim 3, and is also rejected as above. 
Claim 4
Mynhier in view of Myers teaches the system of claim 1, and the combination further teaches wherein: the multi-source health data integration logic is further configured to:
receive and to transform a healthcare model configuration data to a healthcare model transformed configuration data, in accordance with the knowledge representation schema (Mynhier [0114]-[0115], noting the system can receive reference data for standardization such as FHIR ontology, ISO 3166 codes, LOINC and SNOMED standard data sets, etc., i.e. healthcare model configuration data; see also [0131]-[0133], [0218]-[0221], noting maintenance of coding books/dictionaries that transform standard healthcare models to a common information model, such that the common information model is considered equivalent to healthcare model transformed configuration data); 
Attorney Docket No.: DHS-023 1US01generate a first system sovereignty data for the first source transformed health data; and generate a second system sovereignty data for the second source transformed health data (Mynhier [0017]-[0021], [0059]-[0061], [0079], [0113], noting data from each data source is independently owned and the owners can provide various criteria to configure rules at the system regarding access restrictions and other limitations for the shared data, i.e. sovereignty data); and 
the collaboration platform is further configured to: 
host the healthcare model transformed configuration data (Mynhier [0137], noting the system contains (i.e. hosts) the common information model); and 
generate the health management data further based, at least in part, on a healthcare model that is configured based on the healthcare model transformed configuration data (Mynhier [0158]-[0172], noting the analytics are performed on the stored normalized data, i.e. in accordance with a healthcare model configured based on the healthcare model transformed configuration data);  
maintain automated enforcement of a first rule of engagement in usage by the participants engaged in telecollaboration of the transformed first source health data; the first rule of engagement being based, at least in part, on the first system sovereignty data; and maintain automated enforcement of a second rule of engagement in usage by the participants engaged in telecollaboration of the transformed first source health data; the second rule of engagement being based, at least in part, on the second system sovereignty data (Mynhier [0062], [0092], [0113], [0151], noting data access is granted to requestors via authorization determinations made based on data source system, organization source, and identity of the requestor, i.e. rules of engagement with the stored data are enforced based on sovereignty or ownership data associated with the stored data).  
Claim 16
Mynhier in view of Myers teaches the method of claim 13, and the combination further teaches 
receiving and transforming a healthcare model configuration data to a healthcare model transformed configuration data in accordance with the knowledge representation schema (Mynhier [0114]-[0115], noting the system can receive reference data for standardization such as FHIR ontology, ISO 3166 codes, LOINC and SNOMED standard data sets, etc., i.e. healthcare model configuration data; see also [0131]-[0133], [0218]-[0221], noting maintenance of coding books/dictionaries that transform standard healthcare models to a common information model, such that the common information model is considered equivalent to healthcare model transformed configuration data); and 
hosting the healthcare model transformed configuration data on the collaboration platform (Mynhier [0137], noting the system contains (i.e. hosts) the common information model); and 
generating the health management data based on a healthcare model using the healthcare model transformed configuration data (Mynhier [0158]-[0172], noting the analytics are performed on the stored normalized data, i.e. in accordance with a healthcare model configured based on the healthcare model transformed configuration data).  
Claim 8
Mynhier in view of Myers teaches the system of claim 4, and the combination further teaches the multi-source health data integration logic comprising: 
a data extraction and wrapping logic configured to: generate first extracted data from a portion of the health-related information content from the first EHR data; generate a first genericized health-related data and a first metadata based at least in part on the first extracted data; generate second extracted data from a portion of the health-related information content from the second EHR data; generate a second genericized health-related data and a second metadata based at least in part on the second extracted data (Mynhier Fig. 3, [0071], [0075]-[0076], [0122], [0125], [0128], noting data from each source is received, extracted (e.g. via natural language processing as in [0075] & [0128]), transformed (e.g. into genericized health-related data values), and tagged (e.g. with metadata such as source ID as in [0061]-[0062]) by the system); 
a staging database, configured to: store the first genericized health-related data, the first metadata, and the first system sovereignty data; and store the second genericized health-related data, the second metadata, and, in association with the second genericized health-related data and the second metadata, the second system sovereignty data (Mynhier Fig. 2, [0085], [0125], noting the cleansed and structured data can be stored by the system, e.g. in temporary areas like a staging database as noted in [0152]); and 
a transformation logic configured to transform in accordance with the knowledge representation schema: the first genericized health-related data, the first metadata, the second genericized health-related data, and the second metadata (Mynhier [0085], [0130]-[0133], noting transformation of each source data via the knowledge representation schema; use of the code book/dictionary to transform data (e.g. genericized health-related data extracted via NLP) from each system (i.e. as tagged by source ID metadata) is considered equivalent to transforming first and second genericized health-related data as well as first and second metadata because both of these information types are considered during the transformation process).  
Claim 19
Mynhier in view of Myers teaches the method of claim 13, and the combination further teaches Attorney Docket No.: DHS-023 1US01
generating a first system sovereignty data for the first source transformed health data; generating a second system sovereignty data for the second source transformed health data (Mynhier [0017]-[0021], [0059]-[0061], [0079], [0113], noting data from each data source is independently owned and the owners can provide various criteria to configure rules at the system regarding access restrictions and other limitations for the shared data, i.e. sovereignty data); 
hosting the multi-source transformed health data database (Mynhier [0085], [0137], noting the system contains (i.e. hosts) the common information model database);
automatically enforcing a first rule of engagement in usage by the participants engaged in telecollaboration of the transformed first source health data; the first rule of engagement being based, at least in part, on the first system sovereignty data; enforcing a second rule of engagement in usage by the participants engaged in telecollaboration of the transformed first source health data; the second rule of engagement being based, at least in part, on the second system sovereignty data (Mynhier [0062], [0092], [0113], [0151], noting data access is granted to requestors via authorization determinations made based on data source system, organization source, and identity of the requestor, i.e. rules of engagement with the stored data are enforced based on sovereignty or ownership data associated with the stored data);  
storing a first EHR system sovereignty specification corresponding to the first source EHR data; storing a second EHR system sovereignty specification corresponding to the second source EHR data; generating the first system sovereignty data based on the first EHR system sovereignty specification; and generating the second system sovereignty data based on the second EHR system sovereignty specification; receiving at least a portion of the first EHR system sovereignty specification from the first EHR system; and94Customer No.: 15,614 Attorney Docket No.: DHS-023 1US01receiving at least a portion of the second EHR system sovereignty specification from the second EHR system (Mynhier [0017]-[0021], [0059]-[0062], noting each data source (e.g. including healthcare provider EHRs as in [0017] & [0114]) provides various criteria (i.e. system sovereignty specifications) to the system to configure business or market rules (i.e. sovereignty data) associated with each data source that govern what data is transmitted, how data is shared, permissions and authorizations, required metadata, etc. for integrating each data source with the system).
Claim 20
Mynhier in view of Myers teaches the method of claim 19, and the combination further teaches: 
receiving a first provenance data indicating an ownership of a health information content of the first EHR data; receiving a second provenance data indicating an ownership of a health information content of the second EHR data (Mynhier [0061]-[0062], [0071], noting data from each source is received and tagged with a source identifier, i.e. provenance data indicating an ownership of the content of the received data as in [0113]); 100Customer No.: 15,614 Attorney Docket No.: DHS-023 1US01 
generating a first genericized health-related data and a first metadata by extracting a portion of the health information content from the first EHR data; generating a second genericized health-related data and a second metadata by extracting a portion of the health information content from the second EHR data (Mynhier Fig. 3, [0071], [0075]-[0076], [0122], [0125], [0128], noting data from each source is received, extracted, and transformed (e.g. into genericized health-related data values via natural language processing as in [0075] & [0128])); 
generating the first system sovereignty data based on the first provenance data; and generating the second system sovereignty data based on the second provenance data (Mynhier [0017]-[0021], [0059]-[0062], noting data source-associated data from each data source (i.e. provenance data) is used to configure business or market rules (i.e. sovereignty data) associated with each data source).  
Claims 9 and 21
Mynhier in view of Myers teaches the system of claim 8, and the combination further teaches the data extraction and wrapping logic being configured to: generate the first system sovereignty data as a first sovereignty wrapper; the first sovereignty wrapper including a first source provenance wrapper, a first source persistent encryption wrapper, and a first source rules of engagement wrapper; and generate the second system sovereignty data as a second sovereignty wrapper; the second sovereignty wrapper including a second source provenance wrapper, a second source persistent encryption wrapper, and a second source rules of engagement wrapper (Mynhier [0017]-[0022], noting each data source includes its own organization-specific rules for managing and forwarding data to the system, including the transmission of any needed metadata/supporting elements for each data like consents, access rights (i.e. rules of engagement), source information (i.e. provenance), etc. as in [0019], as well as use of source-originated encryption as in [0021] & [0034]; these types of data being transmitted with the health data in accordance with source-specific rules is considered equivalent to use of sovereignty wrappers including a provenance wrapper (e.g. source ID), encryption wrapper, and rules of engagement (e.g. access rights) wrapper for each source because the data is packaged and transmitted by the system in a source-specific manner to ensure data security, privacy, and access restrictions are facilitated in accordance with the desires of each data source owner).  
Claim 21 recites substantially similar subject matter as claim 9, and is also rejected as above.
Claim 22
Mynhier in view of Myers teaches the method of claim 13, and the combination further teaches the step of generating sovereignty protective wrapped template loaded generic transformed electronic health record system sourced electronic health information data with an information extraction and data sovereignty wrapping logic (IE-DSW logic) (Mynhier [0085], [0130]-[0133], noting the system transforms, structures, standardizes, consolidates, etc. data from each source). 

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mynhier and Myers as applied to claims 1 and 13 above, and further in view of Csurka et al. (US 20140350961 A1).
Claims 7 and 18
Mynhier in view of Myers teaches the system of claim 1, and the combination further teaches 
wherein the pre-warehouse logic comprises: 
consolidation logic configured to find and consolidate data to be aligned (Mynhier [0122]-[0125], [0130], noting data from multiple sources is collected and transformed in a consolidated manner);
conformation logic configured to: analyze source records to determine they are relevant to a recognized phenotype  (Mynhier [0071], [0076], [0122], [0128], [0163], [0177], noting the system tags/indexes record with relevant attributes (i.e. phenotypes or evidence) within the record using data extraction and processing techniques);
dimensionalization logic configured to dimensionalize dimensions; dimensions comprising a lexicon of words, phrase, lab tests, medications, and diagnosis codes (Mynhier [0071], [0076], [0122], [0128], [0163], [0177], noting the system tags/indexes record with relevant attributes (i.e. dimensions) using data extraction and processing techniques; such attributes can include concepts like medical data (i.e. words and phrases), lab results, prescription data (i.e. medications), diagnosis codes, and other concepts found in standard ontologies like SNOMED per [0131]-[0133] & [0186]);
a transformation and alignment logic for aligning core concepts within source records; the transformation and alignment logic comprising a knowledge representation tool and analysis tool (Mynhier  [0085], [0130]-[0133], [0137], noting the system transforms and standardizes (i.e. aligns) the source data records into a common information model for centralized storage and analysis using a code book/dictionary scheme or terminology (i.e. knowledge representation tool and analysis tool) that maps (i.e. aligns) concepts between genericized coding schemes);
codification logic configured to archive data from the transformation and alignment logic for use in an event of a misidentification, or missed an important identification, the archived data generated by the codification logic providing sufficient information for the phenotype processor to rebuild the integrated phenotype reference model (Note: “for use in an event of a misidentification or missed an important identification” is an intended use of the archived data and does not positively claim these functions, and as such is not patentably limiting. Accordingly, all that is required to read on the claim is a logic that can archive data from the transformation and alignment logic that is sufficient for the phenotype processor to rebuild the integrated phenotype reference model. See Mynhier [0085], noting the cleansed, structured, standardized, and otherwise transformed data is stored (i.e. archived) in the database defined by the common information model. See also Myers [0077]-[0078], [0090], noting normalized records (i.e. equivalent to those of Mynhier) are centrally stored for further analysis, including for use for error reduction and to support disease management system development; [0074] describes the management of version skewing (i.e. error reduction) in the terminology (i.e. integrated phenotype reference model) over time such that one of ordinary skill in the art would conclude that the stored indexed data may be used to help rebuild the model as needed for preferred operation of the platform as in [0071]).
In summary, the present combination teaches centralized storage of processed records that have been structured, standardized, tagged with attributes, and loaded into a provided common information model in accordance with source-specific access and other business rules. The tagging/indexing and classification of the records is described with respect to various attributes/concepts (i.e. phenotypes) from a common ontology or code book. However, the present combination fails to explicitly disclose that such classification includes a degree of certainty that a concept/phenotype is relevant to a record, as required by the claim. However, Csurka teaches that medical records may be classified for relevance to a particular concept with an accompanying degree of certainty (Csurka [0071], [0074]-[0076]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the classification/tagging/indexing function of the combination such that a degree of certainty for a given concept is provided as in Csurka in order to provide a measure of the likely correctness and relevance of the output of the automated classification process (as suggested by Csurka [0071] & [0076]). 
Claim 18 recites substantially similar subject matter as claim 7, and is also rejected as above. 

Subject Matter Free from Prior Art
The following is a statement of reasons for the indication of subject matter free from prior art: 
The prior art of record fails to expressly teach or suggest, either alone or in combination, each and every feature of claims 5 and 17. In particular, the prior art fails to teach an information extraction and data sovereignty wrapping logic configured to generate sovereignty protective wrapped template loaded generic transformed electronic health record system sourced electronic health information in the particular manner claimed, e.g. by extracting ePHI content and EHR metadata, transforming the extracted content into GTR EHR system sourced ePHI and GTR EHR metadata, loading each of these data types into respective templates, wrapping the template loaded data with sovereignty protective wrappings, and storing the final data in a staging database. The closest identified prior art, Mynhier, discloses various methods for consolidating, structuring, standardizing, tagging, and storing EHR data in accordance with source-specific business and access rules, but fails to explicitly disclose each of the steps of claims 5 and 17 in combination. Other prior art references such as Myers, Korpman, Natoli, and Davidovics similarly disclose methods of aggregating and standardizing medical records from disparate sources, allowing controlled or restricted access to data based on ownership permissions, and performing various analytics on the data for clinical purposes, but again fail to explicitly disclose each of the steps of claims 5 and 17 in combination. Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of claims 5 and 17 and they are found to recite subject matter free of prior art, as is claim 6 depending therefrom.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sethmadhavan et al. (US 20130238349 A1) describes a system for parsing, normalizing, and indexing a stream of health information for consolidated analysis. Coates et al. (GB 2371127 A) describes methods for protecting privacy and ownership of data using various file wrappers. Lucas et al. (US 20200176098 A1) and Rai et al. (US 11424012 B1) describe systems for automated medical record classification/tagging, with associated confidence scores. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3626